DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 were originally filed January 25, 2021.
	The amendment received April 18, 2022 changed the status identifiers only.
	Claims 1-20 are currently pending.
	Claims 1, 8, 10, and 11 are currently under consideration.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on April 18, 2022 is acknowledged. The traversal is on the ground(s) that Groups I and II are clearly related to claims directed to the methods of using the peptides and the claims of Group II are linked to the claims in Group I.  This is not found persuasive because Groups I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product (e.g. any FDA approved treatment for the myriad of conditions and/or diseases of present claims 12-18).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification (e.g. C07K 14/00 verses A61K 38/00);
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (see above);
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention (e.g. a search for a product may not be coextensive with a search for a method of treatment);
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 (e.g. this is particularly relevant since the presently claimed peptides are fragments of naturally occurring polypeptides – AKIP1, p65, HSP-70, PKAc 1, PKAc , and PKAc 7).
Furthermore, Group I and Group II do not fall under linking claim practice. See MPEP § 809.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 18, 2022.
Applicant's election with traverse of PEPTIDE1 (SEQ ID NO: 1), or a fragment thereof that induces apoptosis or alters angiogenesis, or a peptide having the length of and at least 85% amino acid sequence identity to SEQ ID NO: 1; alters angiogenesis; and nanoparticle in the reply filed on April 18, 2022 is acknowledged.  The traversal is on the ground(s) that the species have a disclosed functional and/or structural relationship (i.e. alter angiogenesis or apoptosis). This is not found persuasive because SEQ ID NOs: 1-25 do not share a common core structure. Regarding the function, it is respectfully submitted that the present specification clearly teaches that SEQ ID NOs: 1-18 do not all share a common function (see Table 15 – SEQ ID NOs: 1-3, 5, 7, 9, 13-15, 17, and 18 are proapoptotic; SEQ ID NOs: 4, 8, 10, and 11 are both pro- and anti-apoptotic; SEQ ID NOs: 6, 12, and 16 are antiapoptotic).
Please note: applicants neglected to elect a single, specific species of peptide. However, in order to advance prosecution, the species election has been accepted. This does not preclude a species requirement in the future.
The requirement is still deemed proper and is therefore made FINAL.

Claims 2-7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 18, 2022.


Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The present application claims status as a DIV of 16/465,808 filed May 31, 2019 (now U.S. Patent 10,934,334) which is a 371 (National Stage) of PCT/US2019/015210 filed January 25, 2019 which claims the benefit of 62/622,012 filed January 25, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 is being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See page 40, line 29 and Table 8.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities: the first line of the specification should be updated to include U.S. Patent 10,934,334.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: the utilization of “PEPTIDE 1”, “PPA 1”, etc. and is considered superfluous since the peptides are fragments of known polypeptides as indicated in the specification (i.e. Table 1) and therefore seems to mask the true identity of the fragments. Utilization of either the SEQ ID NOs: or AKIP1 residues ##-##, etc. is suggested. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: the arbitrary names (e.g. PEPTIDE1, PEPTIDE2, etc.) are unnecessary. In addition, where only PEPTIDE1, etc. is utilized, the claim should refer to SEQ ID NO: 1, etc. Appropriate correction is required.

Claims 1, 10, and 11 are objected to because of the following informalities: “SEQ ID Nos.” should read “SEQ ID NOs:” to delete the embedded period.  Appropriate correction is required.

Claims 8, 10, and 11 are objected to because of the following informalities: the preamble should read “pharmaceutical composition” to correlate with independent claim 1. Please also refer to the withdrawn claims. Appropriate correction is required.


Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.	 
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
	In the present instance, the specification discloses only limited examples that are not representative of the claimed genus of a “fragment thereof” of SEQ ID NOs:; nor do the claims recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus.  The instant claims define a fragment thereof as “that induces apoptosis or alters angiogenesis” or “enhances cell survival”. The claimed “fragment thereof” is only defined by functional properties. The CAFC held that a functional definition is insufficient to adequately describe a product, therefore, an adequate written description not based on a functional definition is necessary.  
The examiner further notes the present claims stated by applicant are broader in scope that those that were held to be impermissible in Lilly because, unlike Lilly, Applicants’ claims encompass a vast number of “fragments thereof”. Here, the applicant claims a fragment thereof of any of SEQ ID NOs: 1-25. The scope of these claims include a vast number of sequences because the specification and claims do not place any limit on the number of components (e.g. length limit, common core structure necessary for the function, etc.). In addition, the functional claim language further exacerbates this problem because the residues and/or sequences necessary for the function are not specified. Consequently, there is no teaching that would allow a person of skill in the art to determine a priori that the Applicant was in possession of the full scope of the claimed invention at the time of filing because there is no common structural attributes that can link together all of the claimed “fragments thereof”.
While the general knowledge and level of skill in the art for making peptide fragments and screening for function is high, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for the “fragments thereof”. Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is vast and highly variant, the specification is insufficient to teach the entire genus of “fragments thereof”.
The specification discloses only SEQ ID NOs: 1-25 and does not disclose a single “fragment thereof”. The claims do not recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus. Therefore, the teachings in the specification are general teachings relating without guidance as to the individual components of the product. In addition, there are numerous “fragments thereof” that could be employed in the invention with little direction or guidance for one of skill in the art to practice the claimed invention. The expedient statements in the specification do not relate to an adequate disclosure or how to make and use the claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to adequately describe the vast genus. Thus, Applicant does not appear to be in possession of the claimed genus. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed peptide fragments. For example, the claim reads “a peptide having a length of and at least 85% amino acid identity”. Therefore, a length is actually not specified in the claim (see lines 7, 14, and 18). Furthermore, it is not clear if the 85% identity only refers to the fragment or to the whole sequences of SEQ ID NOs: 1-25 (e.g. thus the 85% identical is producing a length limit).

Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed peptide fragments. For example, the independent claim seems reputative in nature. SEQ ID NOs: 1-5, 7-11, and 13-18 have the function of “induces apoptosis or alters angiogenesis” (see lines 1-7) then SEQ ID NOs: 1-5, 7-11, and 13-18 have the function of “induces apoptosis or alters angiogenesis” (see lines 8-11). SEQ ID NOs: 4, 6, 8, 10-12, and 16 have the function of “induces angiogenesis or enhances cell survival” (see lines 12-14) then SEQ ID NOs: 4, 6, 8, 10-12, and 16 have the function of “induces angiogenesis or enhances cell survival” (see lines 15-17). Then SEQ ID NOs: 1-25 are discussed twice as “alters angiogenesis or apoptosis” (see lines 17-20).

Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed peptide fragments. For example, it is unclear if the claim is referring to SEQ ID NOs: 1-25, SEQ ID NOs: 1-18, etc. and it is unclear what function is associated with each SEQ ID NO:.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims recited SEQ ID NOs: 1-25 which are fragments of naturally occurring polypeptides (i.e. AKIP1 for SEQ ID NOs: 1-5, 7, 9, 11, and 12; p65 for SEQ ID NOs: 6, 8, 14, 18, 24, and 25; HSP-70 for SEQ ID NOs: 13, 15, and 21; PKAc 1 for SEQ ID NO: 10; PKAc for SEQ ID NOs: 16, 17, 19, 22, and 23; and PKAc 7 for SEQ ID NO: 20 – see Tables 1 and 7 of the present specification). Furthermore, the present claims also read on full-length AKIP1, p65, HSP-70, PKAc 1, PKAc , and PKAc 7. The various functional limitations in the claims are associated with full-length AKIP1, p65, HSP-70, PKAc 1, PKAc , and PKAc 7. Therefore, applicant cannot rely on the functional limitations to overcome the present rejection. This judicial exception is not integrated into a practical application because the present claims are drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the liposomes and nanoparticles of dependent claim 8 are routine, conventional, and well-understood in the prior art. Please note: the alignment below is only provided for the elected species of SEQ ID NO:1. Regarding the functional limitations, please refer to the following:
AKIP1
	Gao et al., 2010, A-kinase-interacting Protein 1 (AKIP1) Acts as a Molecular Determinant of PKA in NF-B Signaling, The Journal of Biological Chemistry, 285(36): 28097-28104.
	Lin et al., 2015, Overexpression of AKIP1 promotes angiogenesis and lymphangiogenesis in human esophageal squamous cell carcinoma, Oncogene, 34: 332-341.

p65
	Gao et al., 2010, A-kinase-interacting Protein 1 (AKIP1) Acts as a Molecular Determinant of PKA in NF-B Signaling, The Journal of Biological Chemistry, 285(36): 28097-28104.
	Huang et al., 2014, Kallistatin, a novel anti-angiogenesis agent, inhibits angiogenesis via inhibition of the NF-B signaling pathway, Biomedicine & Pharmacotherapy, 68: 455-461.
	Levkau et al., 1999, Apoptosis overrides survival signals through a caspase-mediated dominant-negative NF-B loop, Nature Cell Biology, 1: 227-233.
HSP-70
	Beere et al., 2001, Stress management – heat shock protein-70 and the regulation of apoptosis, Trends in Cell Biology, 11(1): 6-10.
	Gordon et al., 1997, Induction of Heat Shock Protein 70 Protects Thymocytes Against Radiation-Induced Apoptosis, Arch Surg, 132: 1277-1282.
	Jang et al., 2017, CLEC14a-HSP70-1A interaction regulates HSP70-1A-induced angiogenesis, Scientific Reports, 7: 12 pages.
PKAc
	Szkudlarek et al., 2009, Inhibition of Angiogenesis by Extracellular Protein Kinase A, Cancer Lett, 283(1): 68-73.
	Yang et al., 2010, Molecular modeling of BAD complex resided in a mitochondrion integrating glycolysis and apoptosis, Journal of Theoretical Biology, 266: 231-241.

SEQ ID NO: 1
E9PNI1_HUMAN
ID   E9PNI1_HUMAN            Unreviewed;       179 AA.
AC   E9PNI1;
DT   05-APR-2011, integrated into UniProtKB/TrEMBL.
DT   05-APR-2011, sequence version 1.
DT   31-JUL-2019, entry version 44.
DE   SubName: Full=A-kinase-interacting protein 1 {ECO:0000313|Ensembl:ENSP00000434785};
DE   Flags: Fragment;
GN   Name=AKIP1 {ECO:0000313|Ensembl:ENSP00000434785};
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
OC   Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
OC   Catarrhini; Hominidae; Homo.
OX   NCBI_TaxID=9606 {ECO:0000313|Ensembl:ENSP00000434785, ECO:0000313|Proteomes:UP000005640};
RN   [1] {ECO:0000313|Ensembl:ENSP00000434785, ECO:0000313|Proteomes:UP000005640}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=16554811; DOI=10.1038/nature04632;
RA   Taylor T.D., Noguchi H., Totoki Y., Toyoda A., Kuroki Y., Dewar K.,
RA   Lloyd C., Itoh T., Takeda T., Kim D.W., She X., Barlow K.F., Bloom T.,
RA   Bruford E., Chang J.L., Cuomo C.A., Eichler E., FitzGerald M.G.,
RA   Jaffe D.B., LaButti K., Nicol R., Park H.S., Seaman C., Sougnez C.,
RA   Yang X., Zimmer A.R., Zody M.C., Birren B.W., Nusbaum C., Fujiyama A.,
RA   Hattori M., Rogers J., Lander E.S., Sakaki Y.;
RT   "Human chromosome 11 DNA sequence and analysis including novel gene
RT   identification.";
RL   Nature 440:497-500(2006).
RN   [2] {ECO:0000313|Ensembl:ENSP00000434785}
RP   IDENTIFICATION.
RG   Ensembl;
RL   Submitted (JUL-2011) to UniProtKB.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; AC026894; -; NOT_ANNOTATED_CDS; Genomic_DNA.
DR   MaxQB; E9PNI1; -.
DR   PeptideAtlas; E9PNI1; -.
DR   PRIDE; E9PNI1; -.
DR   ProteomicsDB; 22421; -.
DR   Ensembl; ENST00000524577; ENSP00000434785; ENSG00000166452.
DR   UCSC; uc057yvf.1; human.
DR   HGNC; HGNC:1170; AKIP1.
DR   OpenTargets; ENSG00000166452; -.
DR   eggNOG; ENOG410IGJ9; Eukaryota.
DR   eggNOG; ENOG41114P0; LUCA.
DR   GeneTree; ENSGT00390000017064; -.
DR   ChiTaRS; AKIP1; human.
DR   Proteomes; UP000005640; Chromosome 11.
DR   Bgee; ENSG00000166452; Expressed in 204 organ(s), highest expression level in vagina.
DR   ExpressionAtlas; E9PNI1; baseline and differential.
DR   GO; GO:0005654; C:nucleoplasm; IDA:HPA.
DR   GO; GO:1901222; P:regulation of NIK/NF-kappaB signaling; IEA:InterPro.
DR   InterPro; IPR033214; AKIP1.
DR   PANTHER; PTHR14330; PTHR14330; 1.
PE   1: Evidence at protein level;
KW   Coiled coil {ECO:0000256|SAM:Coils};
KW   Complete proteome {ECO:0000313|Proteomes:UP000005640};
KW   Proteomics identification {ECO:0000213|MaxQB:E9PNI1,
KW   ECO:0000213|PeptideAtlas:E9PNI1, ECO:0000213|ProteomicsDB:E9PNI1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000005640}.
FT   REGION       58     80       Disordered. {ECO:0000256|SAM:MobiDB-
FT                                lite}.
FT   REGION      134    167       Disordered. {ECO:0000256|SAM:MobiDB-
FT                                lite}.
FT   COILED       15     35       {ECO:0000256|SAM:Coils}.
FT   COMPBIAS    147    167       Polar. {ECO:0000256|SAM:MobiDB-lite}.
FT   NON_TER     179    179       {ECO:0000313|Ensembl:ENSP00000434785}.
SQ   SEQUENCE   179 AA;  19878 MW;  6517D33341E9007D CRC64;

  Query Match             100.0%;  Score 142;  DB 26;  Length 179;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 REERPPTLSASFRTMAEFMDYTSSQCG 27
              |||||||||||||||||||||||||||
Db         75 REERPPTLSASFRTMAEFMDYTSSQCG 101

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. U.S. Patent Application Publication 2012/0100569 published April 26, 2012.
For present claims 1, 8, 10, and 11, Liu et al. teach AKIP1in nanoparticles or liposomes wherein the AKIP1 can include deletion variants (please refer to the entire specification particularly paragraphs 6-8, 160).
Therefore, the teachings of Liu et al. anticipate the polypeptides of the present claims.

Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varner et al. U.S. Patent Application Publication 2006/0241067 published October 26, 2006.
For present claims 1, 8, 10, and 11, Varner et al. teach SEQ ID NO: 95 (100% identity to present SEQ ID NO: 19) and fragments thereof which inhibit angiogenesis and alter apoptosis in liposomes (please refer to the entire specification particularly the abstract; paragraphs 2, 12, 13, 80, 81, 100-103, 114, 137, 144, 175, 177, 178, 181, 182, 189-195, 220-222, 261, 262, 264-270, 282, 283, 286-302, 360, 367, 394; Table 3).
Therefore, the presently claimed polypeptide is anticipated by the teachings of Varner et al.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658